85 F.3d 379
UNITED STATES of America, Appellee,v.Marion HIS LAW, also known as Charlie Boy His Law, Appellant.
No. 95-4228.
United States Court of Appeals,Eighth Circuit.
Submitted April 4, 1996.Decided June 5, 1996.

Cheryl F. Laurenz-Bogue, Dupree, SD, for appellant.
Thomas J. Wright, Asst. U.S. Atty., Pierre, SD, for appellee.
Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Marion His Law challenges the sentence the district court1 imposed after he pleaded guilty to distributing and possessing with intent to distribute marijuana, in violation of 21 U.S.C. § 841.   The government argues the appeal should be dismissed because His Law agreed in the plea agreement to waive his right to appeal, or challenge via post-conviction writs of habeas corpus or coram nobis, the district court's entry of judgment and imposition of sentence.   We construe this as a promise on His Law's part not to appeal his sentence.   We have held that a promise made in a plea agreement is binding on the government and may be specifically enforced by a defendant.  United States v. Kelly, 18 F.3d 612, 615-16 (8th Cir.1994).   We conclude that this principle applies with equal force against defendants and therefore against His Law in this case.


2
We therefore specifically enforce His Law's promise against him by dismissing his appeal.



1
 The Honorable Charles B. Kornmann, United States District Judge for the District of South Dakota